                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


  PATRICK A. CARLONE,                         Case No. 19-CV-2118 (MJD/SER)

                     Plaintiff,

  v.                                                       ORDER

  CITY OF ST. PAUL and STEVEN
  HENG,

                     Defendants.



       This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Steven E. Rau dated August 23, 2019 [Doc. No. 7]

recommending that this matter be dismissed without prejudice and that his

motions to proceed in forma paueris and for injunctive relief be denied.

       Pursuant to statute, the Court has conducted a de novo review of the record.

28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the Court will

ADOPT the Report and Recommendation in its entirety.

       Accordingly, IT IS HEREBY ORDERED that:

       1.    This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28

             U.S.C. § 1915(e)(2)(B).
     2.    The application to proceed in forma pauperis of plaintiff Patrick A.

           Carlone [ECF No. 4] is DENIED.

     3.    Carlone’s motion for an injunction [ECF No. 3] is DENIED.


SO ORDERED.



Dated: September 18, 2019                  s/ Michael J. Davis
                                           Michael J. Davis
                                           United States District Court
